Lawrence, Judge:
The proper dutiable value of certain merchandise imported from France is the subject of this appeal for a reappraisement.
When this case was called for hearing, the parties hereto limited the appeal to two items of merchandise, both consisting of urns.
It was agreed that as to item number 5.205 on the commercial invoice, consisting of two urns, which were entered at 35,000 French francs and appraised at 90,000 French francs, net, plus cost of packing per pair, that the appraised value was correct.
As to item number 5.258 on the invoice, also consisting of two urns, which were entered at 47,400 French francs and appraised at 75,000 French francs, it was agreed by the parties that the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for *559sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, was 47,400 French francs per pair, plus cost of packing, and that there was no higher export value for such or similar merchandise.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis for determining the value of the two items of merchandise in controversy and that said value, insofar as it relates to item number 5.205, consisting of two urns, is the appraised value, namely, 90,000 French francs, net, plus cost of packing per pair, and as to item number 5.258, also consisting of two urns, is 47,400 French francs per pair, plus cost of packing. As to any other items of merchandise, the appeal for a reappraisement is dismissed.
Judgment will be entered accordingly.